Title: To Alexander Hamilton from Gaspard Joseph Amand Ducher, 22 October 1792
From: Ducher, Gaspard Joseph Amand
To: Hamilton, Alexander



Paris Le 22 8bre 1792.L’an 1er. dela République

Je joins ici, Monssicur, plusieurs pièces authentiques pour vous faire connoitre La verité sur Les grands évenements qui ont eu Lieu en france dépuis Le 10 aout der. La Liberté française triomphe de tous ses ennemies en europe, et trouvera, j’espere, d’intimes alliés dans Le Nouveau Monde. Les vrais américains applaudissent Sans doute au courage dont ils nous ont donné L’exemple.
Peut-etre partirai-je bientot pour me rendre au près de vous. Conservez moi votre amitié. Publius, ou Le federaliste vient d’etre traduit et de paroitre en deux forts volumes. Cet ouvrage obtient ici Les succès que je vous avais annonceé il ya trois ans.
J’ai reçu votre Lettre du 22. juin der mais jen’ai pas encore reçues Les Lettres de change que vous vous proposiez alors de M’envoyer.
Je vous embrasse de tout mon Coeur et fais des voeux pour vous et votre famille.
Ducher
